Exhibit 10.3

SUBSCRIPTION AGREEMENT

This subscription agreement (this “Subscription Agreement”) is dated
February 13, 2013, by and between the investor identified on the signature page
hereto (“Investor”), and Overland Storage, Inc., a California corporation (the
“Company”), whereby the parties agree as follows:

1. Definitions. In addition to those terms defined above and elsewhere in this
Subscription Agreement, for the purposes of this Subscription Agreement, the
following terms shall have the meanings set forth below:

“Articles of Incorporation” has the meaning set forth in Section 3.3.

“Base Prospectus” has the meaning set forth in Section 4.1.

“Bylaws” means the Company’s Amended and Restated Bylaws, as amended.

“Closing Date” has the meaning set forth in Section 2.3.

“Common Stock” has the meaning set forth in Section 2.1.

“Company’s Knowledge” means the actual knowledge of the executive officers (as
defined in Rule 405 under the Securities Act) of the Company, after due inquiry.

“Environmental Law” has the meaning set forth in Section 3.16.

“Evaluation Date” has the meaning set forth in Section 3.25.

“Exchange Act” means the Securities Exchange Act of 1934.

“GAAP” has the meaning set forth in Section 3.18.

“Intellectual Property” means all of the following: (i) patents, patent
applications, patent disclosures and inventions (whether or not patentable and
whether or not reduced to practice); (ii) trademarks, service marks, trade
dress, trade names, corporate names, logos, slogans and Internet domain names,
together with all goodwill associated with each of the foregoing;
(iii) copyrights and copyrightable works; (iv) registrations, applications and
renewals for any of the foregoing; and (v) proprietary computer software
(including but not limited to data, data bases and documentation).

“Material Adverse Effect” means a material adverse effect on (i) the assets,
liabilities, results of operations, condition (financial or otherwise), or
business of the Company and its Subsidiaries taken as a whole, (ii) the
legality, validity, enforceability or binding effect of the this Subscription
Agreement, or (iii) the ability of the Company to perform its obligations under
this Subscription Agreement.

 

1



--------------------------------------------------------------------------------

“Material Contract” means any contract, instrument or other agreement to which
the Company or any Subsidiary is a party or by which it is bound which has been
or is required to be filed as an exhibit to the SEC Filings pursuant to
Item 601(b)(4) or Item 601(b)(10) of Regulation S-K.

“Nasdaq” means The Nasdaq Capital Market.

“Person” means an individual, corporation, partnership, limited liability
company, trust, business trust, association, joint stock company, joint venture,
sole proprietorship, unincorporated organization, governmental authority or any
other form of entity not specifically listed herein.

“Prospectus Supplement” means a prospectus supplement filed under Rule 424(b)(5)
with respect to the Registration Statement and pertaining to the sale of the
Shares.

“Purchase Price” has the meaning set forth in Section 2.1.

“Registration Statement” has the meaning set forth in Section 2.2.

“Roth” means Roth Capital Partners, LLC.

“SEC” means the Securities and Exchange Commission.

“SEC Filings” has the meaning set forth in Section 3.6.

“Securities Act” means the Securities Exchange Act of 1933, as amended.

“Shares” has the meaning set forth in Section 2.1.

“Subsidiary” of any Person means another Person, an amount of the voting
securities, other voting ownership or voting partnership interests of which is
sufficient to elect at least a majority of its board of directors or other
governing body (or, if there are no such voting interests, 50% or more of the
equity interests of which) is owned directly or indirectly by such first Person.

“10-K” has the meaning set forth in Section 3.6.

“10-Q” has the meaning set forth in Section 3.8.

2. Subscription.

2.1 Investor agrees to buy and the Company agrees to sell and issue to Investor
such number of shares of the Company’s common stock, no par value per share (the
“Common Stock”), set forth on the signature page hereto (the “Shares”) for the
purchase price set forth on the signature page hereto (the “Purchase Price”).

 

2



--------------------------------------------------------------------------------

2.2 The Shares have been registered on a Form S-3, File No. 333-179170, which
registration statement (including the Prospectus Supplement, and any other
filings incorporated by reference into the foregoing described registration
statement, the “Registration Statement”) was declared effective by the SEC on
February 28, 2012, has remained effective since such date and is effective on
the date hereof. The Prospectus Supplement and any other final prospectus
required by law will be delivered to the Investor on or before the Closing Date.

2.3 On February 19, 2013 (the “Closing Date”), (a) the Investor shall pay the
aggregate Purchase Price for the Shares by delivery of immediately available
funds to the Investor’s executing broker’s delivery versus payment account
established at Roth, (b) the Company will deliver, or cause to be delivered, to
Roth the Shares by authorizing the release of the Shares to Roth’s clearing firm
via DWAC delivery prior to the release of the federal funds wire to the Company
for payment of such Shares, (c) Roth will deliver, or cause to be delivered, to
the Investor, the Shares in accordance with the instructions provided by the
Investor on its executing broker’s account versus payment for the Shares and
(d) Roth will deliver, or cause to be delivered, to the Company, the aggregate
purchase price for the Shares, minus applicable fees and disbursements. Each of
the Investor and the Company acknowledge and agree that the settlement procedure
described above is being provided to the Company as an accommodation solely upon
the Company’s request.

3. Representations and Warranties of the Company. The Company hereby represents
and warrants to the Investor that:

3.1 Organization, Good Standing and Qualification. Each of the Company and its
Subsidiaries is a corporation duly organized, validly existing and in good
standing under the laws of the jurisdiction of its incorporation and has all
requisite corporate power and authority to carry on its business as now
conducted and to own or lease its properties, in each case as described in the
Registration Statement. Each of the Company and its Subsidiaries is duly
qualified to do business as a foreign corporation and is in good standing in
each jurisdiction in which the conduct of its business or its ownership or
leasing of property makes such qualification or leasing necessary unless the
failure to so qualify has not had and could not reasonably be expected to have a
Material Adverse Effect.

3.2 Authorization. The Company has the corporate power and authority to enter
into this Subscription Agreement and has taken all requisite action on its part,
its officers, directors and shareholders necessary for (i) the authorization,
execution and delivery of the Subscription Agreement, (ii) the authorization of
the performance of all obligations of the Company hereunder, and (iii) the
authorization, issuance (or reservation for issuance) and delivery of the Shares
upon receipt of the Purchase Price. This Subscription Agreement constitutes the
legal, valid and binding obligations of the Company, enforceable against the
Company in accordance with their terms, subject to bankruptcy, insolvency,
fraudulent transfer, reorganization, moratorium and similar laws of general
applicability, relating to or affecting creditors’ rights generally and to
general equitable principles.

 

3



--------------------------------------------------------------------------------

3.3 Capitalization. The Company has duly and validly authorized capital stock as
set forth in the Registration Statement and in the Amended and Restated Articles
of Incorporation of the Company, as amended and as in effect as of the Closing
Date (the “Articles of Incorporation”). All of the issued and outstanding shares
of the Company’s capital stock have been duly authorized and validly issued and
are fully paid, nonassessable and free of pre-emptive rights and were issued in
full compliance with applicable state and federal securities law and any rights
of third parties. Except as described in the Registration Statement, all of the
issued and outstanding shares of capital stock of each Subsidiary have been duly
authorized and validly issued and are fully paid, nonassessable and free of
pre-emptive rights, were issued in full compliance with applicable state and
federal securities law and any rights of third parties and are owned by the
Company, beneficially and of record, subject to no lien, encumbrance or other
adverse claim. Except as described in the Registration Statement, no Person is
entitled to pre-emptive or similar statutory or contractual rights with respect
to any securities of the Company. Except as described in the Registration
Statement, there are no outstanding warrants, options, convertible securities or
other rights, agreements or arrangements of any character under which the
Company or any of its Subsidiaries is or may be obligated to issue any equity
securities of any kind and except as contemplated by this Subscription
Agreement, neither the Company nor any of its Subsidiaries is currently in
negotiations for the issuance of any equity securities of any kind. Except as
described in the Registration Statement, there are no voting agreements,
buy-sell agreements, option or right of first purchase agreements or other
agreements of any kind among the Company and any of the security holders of the
Company relating to the securities of the Company held by them. Except as
described in the Registration Statement, no Person has the right to require the
Company to register any securities of the Company under the Securities Act,
whether on a demand basis or in connection with the registration of securities
of the Company for its own account or for the account of any other Person.

Except as described in the Registration Statement, the issuance and sale of the
Shares hereunder will not obligate the Company to issue shares of Common Stock
or other securities to any other Person (other than the Investor) and will not
result in the adjustment of the exercise, conversion, exchange or reset price of
any outstanding security.

Except as described in the Registration Statement, the Company does not have
outstanding shareholder purchase rights or “poison pill” or any similar
arrangement in effect giving any Person the right to purchase any equity
interest in the Company upon the occurrence of certain events.

3.4 Valid Issuance. Upon the issuance of the Shares in accordance with
Section 2.3, the Shares will be validly issued, fully paid and nonassessable,
and shall be free and clear of all encumbrances and restrictions, except for
restrictions imposed by applicable securities laws.

3.5 Consents. The execution, delivery and performance by the Company of the
Subscription Agreement and the offer, issuance and sale of the Shares require no
consent of, action by or in respect of, or filing with, any Person, governmental
body, agency, or official other than filings that have been made pursuant to
applicable state securities laws and post-sale filings pursuant to applicable
state and federal securities laws which the Company undertakes to file within
the applicable time periods.

 

4



--------------------------------------------------------------------------------

3.6 Delivery of SEC Filings; Business. The Company has made available to the
Investor through the EDGAR system, true and complete copies of the Company’s
most recent Annual Report on Form 10-K for the fiscal year ended July 1, 2012
(as amended prior to the date of this Subscription Agreement, the “10-K”), and
all other reports filed by the Company pursuant to Sections 13(a), 13(e), 14 and
15(d) of the Exchange Act since the filing of the 10-K and during the twelve
(12) months preceding the date of this Subscription Agreement (collectively, the
“SEC Filings”). The SEC Filings are the only filings required of the Company
pursuant to the Exchange Act for such period. The Company and its Subsidiaries
are engaged in all material respects only in the business described in the SEC
Filings and the SEC Filings contain a complete and accurate description in all
material respects of the business of the Company and its Subsidiaries, taken as
a whole.

3.7 Use of Proceeds. The net proceeds of the sale of the Shares hereunder shall
be used by the Company for working capital and general corporate purposes.

3.8 No Material Adverse Change. Since July 1, 2012, except as described in the
Registration Statement, there has not been:

(a) any change in the consolidated assets, liabilities, financial condition or
operating results of the Company from that reflected in the financial statements
included in the Company’s Quarterly Report on Form 10-Q for the quarter ended
September 30, 2012 (the “10-Q”), except for changes in the ordinary course of
business which have not had and could not reasonably be expected to have a
Material Adverse Effect, individually or in the aggregate;

(b) any declaration or payment of any dividend, or any authorization or payment
of any distribution, on any of the capital stock of the Company, or any
redemption or repurchase of any securities of the Company;

(c) any material damage, destruction or loss, whether or not covered by
insurance to any assets or properties of the Company or its Subsidiaries;

(d) any waiver, not in the ordinary course of business, by the Company or any
Subsidiary of a material right or of a material debt owed to it;

(e) any satisfaction or discharge of any lien, claim or encumbrance or payment
of any obligation by the Company or a Subsidiary, except in the ordinary course
of business and which is not material to the assets, properties, financial
condition, operating results or business of the Company and its Subsidiaries
taken as a whole (as such business is presently conducted and as it is proposed
to be conducted);

(f) any change or amendment to the Articles of Incorporation (other than in
connection with the transactions contemplated hereby) or Bylaws, or material
change to any Material Contract or arrangement by which the Company or any
Subsidiary is bound or to which any of their respective assets or properties is
subject;

(g) any material labor difficulties or labor union organizing activities with
respect to employees of the Company or any Subsidiary;

 

5



--------------------------------------------------------------------------------

(h) any material transaction entered into by the Company or a Subsidiary other
than in the ordinary course of business;

(i) the loss of the services of any key employee, or material change in the
composition or duties of the senior management of the Company or any Subsidiary;

(j) the loss or, to the Company’s Knowledge, threatened loss of any customer
which has had or could reasonably be expected to have a Material Adverse Effect;
or

(k) any other event or condition of any character that has had or could
reasonably be expected to have a Material Adverse Effect.

3.9 SEC Filings; S-3 Eligibility.

(a) At the time of filing thereof, each of the SEC Filings complied as to form
in all material respects with the requirements of the Exchange Act and did not
contain any untrue statement of a material fact or omit to state any material
fact required to be stated therein or necessary in order to make the statements
made therein, in the light of the circumstances under which they were made, not
misleading.

(b) Each registration statement and any amendment thereto filed by the Company
since January 1, 2009 pursuant to the Securities Act and the rules and
regulations thereunder, as of the date such statement or amendment became
effective, complied as to form in all material respects with the Securities Act
and did not contain any untrue statement of a material fact or omit to state any
material fact required to be stated therein or necessary in order to make the
statements made therein not misleading; and each prospectus filed pursuant to
Rule 424(b) under the Securities Act, as of its issue date and as of the closing
of any sale of securities pursuant thereto did not contain any untrue statement
of a material fact or omit to state any material fact required to be stated
therein or necessary in order to make the statements made therein, in the light
of the circumstances under which they were made, not misleading.

3.10 No Conflict, Breach, Violation or Default. The execution, delivery and
performance of the Subscription Agreement by the Company and the issuance and
sale of the Shares will not (a) conflict with or result in a breach or violation
of (i) any of the terms and provisions of, or constitute a default under the
Articles of Incorporation or the Bylaws (true and complete copies of which have
been made available to the Investor through the EDGAR system), or (ii) any
statute, rule, regulation or order of any governmental agency or body or any
court, domestic or foreign, having jurisdiction over the Company, any Subsidiary
or any of their respective assets or properties, or (b) conflict with, or
constitute a default (or an event that with notice or lapse of time or both
would become a default) under, result in the creation of any lien, encumbrance
or other adverse claim upon any of the properties or assets of the Company or
any Subsidiary or give to others any rights of termination, amendment,
acceleration or cancellation (with or without notice, lapse of time or both) of,
any Material Contract, except in the case of clauses (a)(i) and (b) above, such
as could not reasonably be expected to have a Material Adverse Effect,
individually or in the aggregate.

 

6



--------------------------------------------------------------------------------

3.11 Tax Matters. The Company and each Subsidiary has prepared and filed (or
filed applicable extensions therefore) all tax returns required to have been
filed by the Company or such Subsidiary with all appropriate governmental
agencies and paid all taxes shown thereon or otherwise owed by it, other than
any such taxes which the Company or any Subsidiary are contesting in good faith
and for which adequate reserves have been provided and reflected in the
Company’s financial statements included in the Registration Statement. The
charges, accruals and reserves on the books of the Company in respect of taxes
for all fiscal periods are adequate in all material respects, and there are no
material unpaid assessments against the Company or any Subsidiary nor, to the
Company’s Knowledge, any basis for the assessment of any additional taxes,
penalties or interest for any fiscal period or audits by any federal, state or
local taxing authority except for any assessment which is not material to the
Company and its Subsidiaries, taken as a whole. All taxes and other assessments
and levies that the Company or any Subsidiary is required to withhold or to
collect for payment have been duly withheld and collected and paid to the proper
governmental entity or third party when due, other than any such taxes which the
Company or any Subsidiary are contesting in good faith and for which adequate
reserves have been provided and reflected in the Company’s financial statements
included in the Registration Statement. There are no tax liens or claims pending
or, to the Company’s Knowledge, threatened in writing against the Company or any
Subsidiary or any of their respective assets or property. Except as described in
the Registration Statement, there are no outstanding tax sharing agreements or
other such arrangements between the Company and any Subsidiary or other
corporation or entity.

3.12 Title to Properties. Except as disclosed in the Registration Statement, the
Company and each Subsidiary has good and marketable title to all real properties
and all other properties and assets (excluding Intellectual Property assets
which are the subject of Section 3.15) owned by it, in each case free from
liens, encumbrances and defects that would materially affect the value thereof
or materially interfere with the use made or currently planned to be made
thereof by them; and except as disclosed in the Registration Statement, the
Company and each Subsidiary holds any leased real or personal property under
valid and enforceable leases with no exceptions that would materially interfere
with the use made or currently planned to be made thereof by them.

3.13 Certificates, Authorities and Permits. The Company and each Subsidiary
possess adequate certificates, authorities or permits issued by appropriate
governmental agencies or bodies necessary to conduct the business now operated
by it, except to the extent failure to possess such certificates, authorities or
permits could not reasonably be expected to have a Material Adverse Effect,
individually or in the aggregate, and neither the Company nor any Subsidiary has
received any notice of proceedings relating to the revocation or modification of
any such certificate, authority or permit that, if determined adversely to the
Company or such Subsidiary, could reasonably be expected to have a Material
Adverse Effect, individually or in the aggregate.

 

7



--------------------------------------------------------------------------------

3.14 Labor Matters.

(a) Except as set forth in the Registration Statement, the Company is not a
party to or bound by any collective bargaining agreements or other agreements
with labor organizations.

The Company has not violated in any material respect any laws, regulations,
orders or contract terms, affecting the collective bargaining rights of
employees, labor organizations or any laws, regulations or orders affecting
employment discrimination, equal opportunity employment, or employees’ health,
safety, welfare, wages and hours.

(b) (i) There are no labor disputes existing, or to the Company’s Knowledge,
threatened, involving strikes, slow-downs, work stoppages, job actions,
disputes, lockouts or any other disruptions of or by the Company’s employees,
(ii) there are no unfair labor practices or petitions for election pending or,
to the Company’s Knowledge, threatened before the National Labor Relations Board
or any other federal, state or local labor commission relating to the Company’s
employees, (iii) no demand for recognition or certification heretofore made by
any labor organization or group of employees is pending with respect to the
Company and (iv) to the Company’s Knowledge, the Company enjoys good labor and
employee relations with its employees and labor organizations.

(c) The Company is, and at all times has been, in compliance with all applicable
laws respecting employment (including laws relating to classification of
employees and independent contractors) and employment practices, terms and
conditions of employment, wages and hours, and immigration and naturalization,
except where the failure to so comply could not reasonably be expected to have a
Material Adverse Effect, individually or in the aggregate. There are no claims
pending against the Company before the Equal Employment Opportunity Commission
or any other administrative body or in any court asserting any violation of
Title VII of the Civil Rights Act of 1964, the Age Discrimination Act of 1967,
42 U.S.C. §§ 1981 or 1983 or any other federal, state or local law, statute or
ordinance barring discrimination in employment.

(d) To the Company’s Knowledge, the Company has no liability for the improper
classification by the Company of its employees as independent contractors or
leased employees prior to the Closing Date.

3.15 Intellectual Property. The Company and the Subsidiaries own, or have
obtained valid and enforceable licenses for, or other rights to use, the
Intellectual Property necessary for the conduct of the business of the Company
and the Subsidiaries as currently conducted and as described in the SEC Filings,
except where the failure to own, license or have such rights could not
reasonably be expected to result in a Material Adverse Effect, individually or
in the aggregate. Except as described in the Registration Statement, (i) to the
Company’s Knowledge, there are no third parties who have or will be able to
establish rights to any Intellectual Property, except for the ownership rights
of the owners of the Intellectual Property which is licensed to the Company or
where such rights could not reasonably be expected to result in a Material
Adverse Effect, individually or in the aggregate; (ii) there is no pending or,
to the Company’s Knowledge, threat of any, action, suit, proceeding or claim by
others challenging the Company’s or any Subsidiary’s rights in or to, or the
validity, enforceability, or scope of, any Intellectual Property owned by or
licensed to the Company or any Subsidiary or claiming that the use of any
Intellectual Property by the Company or any Subsidiary in their respective
businesses as currently conducted infringes, violates or otherwise conflicts
with the intellectual property rights of any third party; and (iii) to the
Company’s Knowledge, the use by the Company or any Subsidiary of any
Intellectual Property by the Company or any Subsidiary in their respective
businesses as currently conducted does not infringe, violate or otherwise
conflict with the intellectual property rights of any third party.

 

8



--------------------------------------------------------------------------------

3.16 Environmental Matters. To the Company’s Knowledge, neither the Company nor
any Subsidiary is in violation of any statute, rule, regulation, decision or
order of any governmental agency or body or any court, domestic or foreign,
relating to the use, disposal or release of hazardous or toxic substances or
relating to the protection or restoration of the environment or human exposure
to hazardous or toxic substances (collectively, “Environmental Laws”), owns or
operates any real property contaminated with any substance that is subject to
any Environmental Laws, is liable for any off-site disposal or contamination
pursuant to any Environmental Laws, or is subject to any claim relating to any
Environmental Laws, which violation, contamination, liability or claim has had
or could reasonably be expected to have a Material Adverse Effect, individually
or in the aggregate; and there is no pending or, to the Company’s Knowledge,
threatened investigation that might lead to such a claim.

3.17 Litigation. There are no pending actions, suits or proceedings against or
affecting the Company, its Subsidiaries or any of its or their properties; and
to the Company’s Knowledge, no such actions, suits or proceedings are
threatened, except (i) as described in the Registration Statement or (ii) any
such proceeding, which if resolved adversely to the Company or any Subsidiary,
could not reasonably be expected to have a Material Adverse Effect, individually
or in the aggregate. Neither the Company nor any Subsidiary, nor any director or
officer thereof, is or since January 1, 2005 has been the subject of any action
involving a claim of violation of or liability under federal or state securities
laws or a claim of breach of fiduciary duty. There has not been, and to the
Company’s Knowledge, there is not pending or contemplated, any investigation by
the SEC involving the Company or any current or former director or officer of
the Company. The SEC has not issued any stop order or other order suspending the
effectiveness of any registration statement filed by the Company or any
Subsidiary under the Securities Act or the Exchange Act.

3.18 Financial Statements. The financial statements included in the Registration
Statement and in each SEC Filing comply in all material respects with applicable
accounting requirements and the rules and regulations of the SEC with respect
thereto as in effect at the time of filing (or to the extent corrected by a
subsequent restatement) and present fairly, in all material respects, the
consolidated financial position of the Company as of the dates shown and its
consolidated results of operations and cash flows for the periods shown, and
such financial statements have been prepared in conformity with United States
generally accepted accounting principles applied on a consistent basis (“GAAP”)
(except as may be disclosed therein or in the notes thereto, and, in the case of
quarterly financial statements, as permitted by Form 10-Q under the Exchange
Act). Except as set forth in the Registration Statement, neither the Company nor
any of its Subsidiaries has incurred any liabilities, contingent or otherwise,
except those incurred in the ordinary course of business, consistent (as to
amount and nature) with past practices since the date of such financial
statements, none of which, individually or in the aggregate, have had or could
reasonably be expected to have a Material Adverse Effect.

 

9



--------------------------------------------------------------------------------

3.19 Insurance Coverage. The Company and each Subsidiary maintains in full force
and effect insurance coverage that is customary for comparably situated
companies for the business being conducted and properties owned or leased by the
Company and each Subsidiary.

3.20 Compliance with Nasdaq Continued Listing Requirements. Except as disclosed
in the Registration Statement, (a) the Company is in compliance with applicable
Nasdaq continued listing requirements, (b) there are no proceedings pending or,
to the Company’s Knowledge, threatened against the Company relating to the
continued listing of the Common Stock on Nasdaq, and (c) the Company has not
received any currently pending notice of the delisting of the Common Stock from
Nasdaq other than the notice of deficiency received by the Company on January 2,
2013.

3.21 Brokers and Finders. Except as provided by the Advisory Agreement, no
Person will have, as a result of the transactions contemplated by the
Subscription Agreement, any valid right, interest or claim against or upon the
Company, any Subsidiary or the Investor for any commission, fee or other
compensation pursuant to any agreement, arrangement or understanding entered
into by or on behalf of the Company.

3.22 No Directed Selling Efforts or General Solicitation. Neither the Company
nor any Person acting on its behalf has conducted any general solicitation or
general advertising (as those terms are used in Regulation D) in connection with
the offer or sale of any of the Shares.

3.23 Questionable Payments. Neither the Company nor any of its Subsidiaries nor,
to the Company’s Knowledge, any of their respective current or former
shareholders, directors, officers, employees, agents or other Persons acting on
behalf of the Company or any Subsidiary, has on behalf of the Company or any
Subsidiary or in connection with their respective businesses: (a) used any
corporate funds for unlawful contributions, gifts, entertainment or other
unlawful expenses relating to political activity; (b) made any direct or
indirect unlawful payments to any governmental officials or employees from
corporate funds; (c) established or maintained any unlawful or unrecorded fund
of corporate monies or other assets; (d) made any false or fictitious entries on
the books and records of the Company or any Subsidiary; or (e) made any unlawful
bribe, rebate, payoff, influence payment, kickback or other unlawful payment of
any nature.

3.24 Transactions with Affiliates. Except as disclosed in the Registration
Statement, none of the officers or directors of the Company and, to the
Company’s Knowledge, none of the employees of the Company is presently a party
to any transaction with the Company or any Subsidiary (other than as holders of
stock options and/or warrants, and for services as employees, officers and
directors), including any contract, agreement or other arrangement providing for
the furnishing of services to or by, providing for rental of real or personal
property to or from, or otherwise requiring payments to or from any officer,
director or such employee or, to the Company’s Knowledge, any entity in which
any officer, director, or any such employee has a substantial interest or is an
officer, director, trustee or partner.

 

10



--------------------------------------------------------------------------------

3.25 Internal Controls. The Company is in material compliance with the
provisions of the Sarbanes-Oxley Act of 2002 currently applicable to the
Company. The Company and the Subsidiaries maintain a system of internal
accounting controls sufficient to provide reasonable assurance that
(i) transactions are executed in accordance with management’s general or
specific authorizations, (ii) transactions are recorded as necessary to permit
preparation of financial statements in conformity with GAAP and to maintain
asset accountability, (iii) access to assets is permitted only in accordance
with management’s general or specific authorization, and (iv) the recorded
accountability for assets is compared with the existing assets at reasonable
intervals and appropriate action is taken with respect to any differences. The
Company has established disclosure controls and procedures (as defined in Rules
13a-15(e) and 15d-15(e) of the Exchange Act) for the Company and designed such
disclosure controls and procedures to ensure that material information relating
to the Company, including the Subsidiaries, is made known to the certifying
officers by others within those entities, particularly during the period in
which the Company’s most recently filed periodic report under the Exchange Act,
as the case may be, is being prepared. The Company’s certifying officers have
evaluated the effectiveness of the Company’s controls and procedures as of
December 31, 2012 (such date, the “Evaluation Date”) and concluded that such
controls and procedures are effective to ensure that material information
relating to the Company, including the Subsidiaries, is made known to certifying
officers in a

timely, accurate and complete manner. Since the Evaluation Date, there have been
no significant changes in the Company’s internal controls (as such term is
defined in Item 308 of Regulation S-K) or, to the Company’s Knowledge, in other
factors that could significantly affect the Company’s internal controls. The
Company maintains and will continue to maintain a standard system of accounting
established and administered in accordance with GAAP and the applicable
requirements of the Exchange Act.

3.26 Investment Company. The Company is not required to be registered as, and is
not an Affiliate of, and immediately following the Closing will not be required
to register as, an “investment company” within the meaning of the Investment
Company Act of 1940, as amended.

3.27 Compliance with Laws. The Company and each of its Subsidiaries is in
compliance in all material respects with all requirements imposed by law,
regulation or rule, whether foreign, federal, state or local, that are
applicable to it, its operations, or its properties and assets, including,
without limitation, applicable requirements of the Foreign Corrupt Practices Act
of 1977 (FCPA) (15 U.S.C. § 78dd-1, et seq.).

3.28 Disclosure. No representation or warranty of the Company or any of its
Subsidiaries contained in this Subscription Agreement and none of the statements
contained in any other document, certificate, report, financial statement or
written statement furnished to the Investor by or on behalf of the Company or
any of its Subsidiaries pursuant to this Subscription Agreement contains any
untrue statement of a material fact or omits to state a material fact (known to
Company, in the case of any document not furnished by it) necessary in order to
make the statements contained herein or therein not misleading in light of the
circumstances in which the same were made. Any projections and pro forma
financial information contained in such materials are based upon good faith
estimates and assumptions believed by the Company to be reasonable at the time
made.

 

11



--------------------------------------------------------------------------------

The Investor hereby acknowledges and agrees that the Company has not made any
representations or warranties with respect to the transactions contemplated
hereby other than those specifically set forth in this Section 3.

4. Representations and Warranties, Acknowledgement and Covenant of the Investor.

4.1 The Investor hereby represents and warrants to the Company that (a) the
Investor has full right, power and authority to enter into this Subscription
Agreement and to perform all of its obligations hereunder; (b) this Subscription
Agreement has been duly authorized and executed by and constitutes a valid and
binding agreement of the Investor enforceable in accordance with its terms,
except as such enforceability may be limited by bankruptcy, insolvency,
reorganization, moratorium or similar laws affecting the rights and remedies of
creditors generally; (c) the execution and delivery of this Subscription
Agreement and the consummation of the transactions contemplated hereby do not
conflict with or result in a breach of (i) the Investor’s certificate of
incorporation or bylaws (or other similar governing documents), or (ii) any
material agreement or any law or regulation to which the Investor is a party or
by which any of its property or assets is bound; (d) prior to the execution
hereof, the Investor has had full access to and relied only upon (i) the
prospectus, dated February 28, 2012 (the “Base Prospectus”), contained in the
Registration Statement, (ii) any prospectus supplements to the Base Prospectus,
including in each case information incorporated by reference therein, and
(iii) the pricing, financial advisory and expense information contained in this
Subscription Agreement; and (e) the Investor has not directly or indirectly, nor
has any person acting on behalf of or pursuant to any understanding with the
Investor, engaged in any transactions in the securities of the Company
(including, without limitations, any short sales (as defined in Rule 200(a) of
Regulation SHO) involving the Company’s securities) since the time that the
Investor was first contacted by the Company regarding an investment in the
Company.

The Company acknowledges and agrees that the Investor has not made any
representations or warranties with respect to the transactions contemplated by
this Subscription Agreement other than those specifically set forth in this
Section 4.1.

4.2 The Investor covenants that neither it nor any person acting on its behalf
or pursuant to any understanding with it will engage in any transactions in the
securities of the Company (including short sales) prior to the time that the
transactions contemplated by this Subscription Agreement are publicly disclosed.

4.3 Covenants. The Company shall, (i) by 9:00 a.m. (New York City time) on
February 13, 2013, issue a press release disclosing the material terms of the
transactions contemplated hereby, and (ii) issue a Current Report on Form 8-K,
including a form of subscription agreement as an exhibit thereto, by 5:30 p.m.
(New York City time) on the Closing Date. The Company agrees that neither the
press release nor the Current Report on Form 8-K will contain the identity of
the Investor, unless otherwise required by law or any regulatory agency that
regulates the Company. From and after the issuance of such press release and
Current Report on Form 8-K, the Company shall have publicly disclosed all
material, non-public information delivered to the Investor by the Company, if
any, or any of its officers or directors in connection with the transactions
contemplated by this Subscription Agreement.

 

12



--------------------------------------------------------------------------------

5. Miscellaneous.

5.1 This Subscription Agreement constitutes the entire understanding and
agreement between the parties with respect to its subject matter and there are
no agreements or understandings with respect to the subject matter hereof which
are not contained in this Subscription Agreement. This Subscription Agreement
may be modified only in writing signed by the parties hereto. The Company
represents and warrants that it is not entering into any subscription agreement
or securities purchase agreement with any other investor concurrently with this
Subscription Agreement that contains terms more advantageous to such other
investor than the terms of this Subscription Agreement are to the Investor,
except for that certain Note Purchase Agreement, by and between the Company and
the Purchasers thereto, dated February 12, 2013.

5.2 All representations, warranties, and agreements of the Company herein shall
survive delivery of, and payment for, the Shares hereunder.

5.3 This Subscription Agreement may be executed in any number of counterparts,
all of which taken together shall constitute one and the same instrument and
shall become effective when counterparts have been signed by each party and
delivered to the other parties hereto, it being understood that all parties need
not sign the same counterpart. Execution may be made by delivery of a facsimile
or PDF.

5.4 The provisions of this Subscription Agreement are severable and, in the
event that any court or officials of any regulatory agency of competent
jurisdiction shall determine that any one or more of the provisions or part of
the provisions contained in this Subscription Agreement shall, for any reason,
be held to be invalid, illegal or unenforceable in any respect, such invalidity,
illegality or unenforceability shall not affect any other provision or part of a
provision of this Subscription Agreement and this Subscription Agreement shall
be reformed and construed as if such invalid or illegal or unenforceable
provision, or part of such provision, had never been contained herein, so that
such provisions would be valid, legal and enforceable to the maximum extent
possible, so long as such construction does not materially adversely effect the
economic rights of either party hereto.

5.5 All communications hereunder shall be in writing and shall be mailed, hand
delivered, sent by a recognized overnight courier service such as FedEx, or sent
via facsimile and confirmed by letter, to the party to whom it is addressed at
the following addresses or such other address as such party may advise the other
in writing:

To the Company: as set forth on the signature page hereto.

To the Investor: as set forth on the signature page hereto.

All notices hereunder shall be effective upon receipt by the party to which it
is addressed.

 

13



--------------------------------------------------------------------------------

5.6 This Subscription Agreement shall be governed by and interpreted in
accordance with the laws of the State of California for contracts to be wholly
performed in such state and without giving effect to the principles thereof
regarding the conflict of laws. To the extent determined by such court, the
prevailing party shall reimburse the other party for any reasonable legal fees
and disbursements incurred in enforcement of, or protection of any of its rights
under this Subscription Agreement.

[Signature Pages Follow.]

 

14



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Subscription Agreement
effective as of the date first written above.

 

The Company:     OVERLAND STORAGE, INC.     By:  

 

    Name:   Eric L. Kelly     Title:   President and Chief Executive Officer

Address for Notice:

Overland Storage, Inc.

9112 Spectrum Center Boulevard

San Diego, California 92123

Attention: Eric L. Kelly, President and Chief Executive Officer

         Kurt Kalbfleisch, Senior Vice President and CFO

Fax: (858) 495-4267

With a copy to:

Paul L. Sieben, Esq.

O’Melveny & Myers LLP

2756 Sand Hill Road

Menlo Park, CA 94025

Fax: (650) 473-2601



--------------------------------------------------------------------------------

  INVESTOR:  

 

    (Print Name of Investor) Number of Shares:   By:  

 

  Name:  

 

Purchase Price per Share: $   Its:  

 

 

Name and address in which the Shares should be registered: Name:  

 

Address:  

 

 

 